In each proceeding: Order affirmed, without costs, solely upon the ground that the petition was invalid and not upon jurisdictional grounds. No opinion.
*889Concur: Judges Dr*, Froessel, Burk and Williams*. Judges Van Voorhis, Foster and MacAffer* dissent and vote to reverse and to reinstate the order of Special Term upon the ground that in describing the office of candidate King, as Councilman, the petition described the office as it is described in the statute, in the certificate by the Town Clerk to the Board of Elections under section 67 of the Election Law and as it will appear on the voting machine. The word 1 £ councilman ’ ’ connotes the term of four years unless the position to be filled is specially described as the filling of a vacancy under subdivision 5 of section 64 of the Town Law, which exists simultaneously in another councilmanic position on the same Town Board. The filling of that vacancy at the election will be designated as such on the voting machine pursuant to the manner in which the office is described in the certificate of the County Clerk to the Board of Elections, and no confusion can result on the part of the signers of the petition or of the voters in casting their votes at the election.

 Designated pursuant to section 5 of article VI of the State Constitution in the temporary absence of Chief Judge Desmond and Judge Fuld.